Name: Commission Regulation (EEC) No 2600/81 of 2 September 1981 on the delivery of various consignments of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 255 / 10 9 . 9 . 81Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2600/81 of 2 September 1981 on the delivery of various consignments of skimmed-milk powder as food aid skimmed-milk powder and butteroil as food aid (4), as last amended by Regulation (EEC) No 3474/80 ( 5); whereas, in particular, the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products 0), as last amended by the Act of Accession of Greece (2), and in particular Article 7 (5 ) thereof, Having regard to Council Regulation (EEC) No 1399/81 of 19 May 1981 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1981 food-aid programme (3), and in particular Article 6 thereof, Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations have requested the delivery of the quantity of skimmed-milk powder set out therein ; Whereas, therefore, delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303/77 of 14 February 1977 laying down general rules for the supply of HAS ADOPTED THIS REGULATION: Article 1 In accordance with the provisions of Regulation (EEC) No 303 /77 , the intervention agencies as specified in the Annex shall deliver skimmed-milk powder as food aid on the special terms set out therein . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 2 September 1981 . For the Commission Poul DALSAGER Member of the Commission (!) OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2) OJ No L 291 , 19 . 11 . 1979 , p. 17 . ( 4) OJ No L 43 , 15 . 2 . 1977, p . 1 . (3 ) OJ No L 141 , 27. 5 . 1981 , p . 1 . ( 5 ) OJ No L 363 , 31 . 12 . 1980 , p . 50 . 9 . 9 . 81 Official Journal of the European Communities No L 255 / 11 ANNEX 1 Consignment A B 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) ( b ) affectation (EEC) No 1400 / 81 2. 3 . Beneficiary Country of destination j Jamaica j Equador 4. Total quantity of the con ­ signment 1 500 tonnes ( 6 ) 500 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( s ) 8 . Markings on the packaging 'Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community to Jamaica / For free distribution' 'Leche en polvo descremada enriquecida con vitaminas A y D / DonaciÃ ³n de la Comunidad econÃ ³mica europea a Ecua ­ dor / Para distribuciÃ ³n gratuita ' 9 . Delivery period Delivery in October 1981 Delivery in November 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Ter der 13 . Expiry of the time limit for submission of tenders 12 noon on 21 September 1981 No L 255 / 12 Official Journal of the European Communities 9 . 9 . 81 Consignment C 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme ) (b ) affectation (EEC) No 1400 / 81 2 . 3 . Beneficiary Country of destination j Mauritanie 4 . Total quantity of the con ­ signment 1 000 tonnes ( 6 ) 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( 5 ) 8 . Markings on the packaging 'Lait en poudre vitaminÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne Ã la rÃ ©publique islamique de Mauritanie' 9 . Delivery period Loading in October 1981 10 . Stage and place of delivery Port of unloading Nouakchott ( deposited on the quay or on lighters ) ( I0 ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Monsieur le Commissaire Ã l'aide alimentaire , Nouakchott 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 21 September 1981 9 . 9 . 81 Official Journal of the European Communities No L 255 / 13 Consignment D E F 1 . Application of Council Regu ­ lations : « ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme ) ( b ) affectation (EEC ) No 1400 / 81 ' 2 . 3 . Beneficiary Country of destination 1 Somalia 4 . Total quantity of the con ­ signment 1 000 tonnes ( 6 ) 349 tonnes 402 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 1 2 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and /or packaging ( 3 ) See note ( 5 ) 8 . Markings on the packaging 'Skimmed-milk powder enriched with vitamins A and D / Gift of the to Somalia ' European Economic Community 9 . Delivery period Loading in November 1981 10 . Stage and place of delivery Port of unloading Mogadiscio (deposited on the quay or on lighters ) Port pf unloading Berbera (de ­ posited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Ministry of Local Government and Rural Development , Food Aid Department ( 7 ) Food Aid Department , c / o H.E . the Governor Regional Government , North-West Region , Hargeisa O 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit . for submission of tenders 12 noon on 21 September 1981 No L 255 / 14 Official Journal of the European Communities 9 . 9 . 81 Consignment G H I 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme) (b ) affectation (EEC ) No 1400 / 81 2 . 3 . Beneficiary Country of destination 1 Somalia 4 . Total quantity of the con ­ signment 1 000 tonnes ( 6 ) 349 tonnes 400 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( 5 ) 8 . Markings on the packaging 'Skimmed-milk powder enriched with vitamins A and D / Gift of the to Somalia ' European Economic Community 9 . Delivery period Loading in December 1981 10 . Stage and place of delivery Port of unloading Mogadiscio ( deposited on the quay or on lighters ) Port of unloading Berbera ( de ­ posited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Ministry of Local Government and Rural Development , Food Aid Department ( 7 ) Food Aid Department , c / o H. E. the Governor , Regional Government , North-West Region , Hargeisa ( 7 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 21 September 1981 9 . 9 . 81 Official Journal of the European Communities No L 255 / 15 Consignment K L 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme ) ( b ) affectation (EEC ) No 1400 / 81 2 . Beneficiary Tanzania 3 . Country of destination 4 . Total quantity of the con ­ signment 500 tonnes 500 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stock 7 . Special characteristics and / or packaging ( 3 ) Entry into intervention stock after 1 December 1980 8 . Markings on the packaging 'Skimmed-milk powder / Gift of the European Economic Community to Tanzania' 9 . Delivery period Loading in November 1981 10 . Stage and place of delivery Port of unloading Tanga (deposited on the quay or on lighters ) Port of unloading Dar es Salaam (deposi ­ ted on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Tanzania Livestock Development Authority (LIDA ), PO box 4248 , Dar es Salaam , ( tel . 31 091 ) ( 8 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 21 September 1981 No L 255 / 16 Official Journal of the European Communities 9 . 9 . 81 Consignment M N 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme) ( b ) affectation (EEC ) No 1400 / 81 2 . Beneficiary } · Tanzania 3 . Country of destination 4 . Total quantity of the con ­ signment 500 tonnes 1 000 tonnes ( 9 ) 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stock 7 . Special characteristics and / or packaging ( 3 ) Entry into intervention stock after 1 January 1981 8 . Markings on the packaging 'Skimmed-milk powder / Gift of the European Economic Community to Tanzania' 9 . Delivery period Loading in December 1981 10 . Stage and place of delivery Port of unloading Tanga ( deposited on the quay or on lighters ) Port of unloading Dar es Salaam (deposi ­ ted on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Tanzania Livestock Development Authority (LIDA ), PO box 4248 , Dar es Salaam , ( tel . 31 091 ) ( 8 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 21 September 1981 9 . 9 . 81 Official Journal of the European Communities No L 255 / 17 oConsignment 1 . Application of Council Regu ­ lations : ( a ) legal basis ( b ) affectation 2 . Beneficiary (EEC ) No 1399 / 81 ( 1981 programme ) (EEC ) No 1400 / 81 Grenada 300 tonnes 3 . Country of destination 4 , Total quantity of the con ­ signment 5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder ( 2 ) 7 . Special characteristics and / or packaging ( 3 ) 8 . Markings on the packaging Will result from application of the procedure referred to in point 12 Bought on the Community market See note ( 5 ) 'Skimmed-milk powder / Enriched with vitamins A and D / Gift of the European Economic Community to Grenada / For free distribution' Delivery in November 19819 . Delivery period 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 1 1 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders Tender 12 noon on 21 September 1981 No L 255 / 18 Official Journal of the European Communities 9 . 9 . 81 Consignment P 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1399 / 81 ( 1981 programme) ( b ) affectation (EEC ) No 1400 / 81 2 . 3 . Beneficiary Country of destination j Ethiopia 4 . Total quantity of the con ­ signment 2 000 tonnes ( 6 ) 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) See note ( s ) 8 . Markings on the packaging 'Skimmed-milk powder enriched with vitamins A and D / Food aid of the European Economic Community to the people of Ethiopia ' 9 . Delivery period Loading in November 1981 10 . Stage and place of delivery Port of unloading Assab (deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Relief and Rehabilitation Commission ( RRC ), PO box 5686 , Addis Ababa , Ethiopia ( n ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 7 September 1981 9 . 9 . 81 Official Journal of the European Communities No L 255 / 19 Notes: (') This Annex , together with the notice published in Official Journal No C 95 of 19 April 1977 , page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where , under point 12 , there must be a tendering procedure . ( 2 ) In cases where the goods come from intervention stocks , an additional notice stating the warehouses where the product is stored will be published in the 'C' edition of the Official Journal of the European Communities . ( 3 ) Other than those set out in the Annex to Regulation (EEC ) No 625 / 78 ; see Article 6 ( 2 ) of Regulation (EEC ) No 303 / 77 . ( 4 ) Only in the case of delivery 'to the port of unloading' and 'free at destination'; see Article 5 and the last indent of Article 13 ( 1 ) of- Regulation (EEC) No 303 / 77 . ( 5 ) The vitamin A content of the skimmed-milk powder must be at least 5 000 i.u . per 100 grams . The vitamin D content of the skimmed-milk powder must be at least 500 i.u . per 100 grams . The vitamin compound incorporated into the milk must be guaranteed to contain 10 times as much vitamin A as vitamin D. The vitamins incorporated in the milk must be of pharmaceutical quality and produced for human consumption . The date of manufacture of the vitaminized skimmed-milk powder must be clearly marked on the sacks . The skimmed-milk powder must be manufactured within the limit of one month before the date of delivery or shipment of the goods . ( 6 ) In cases where the total quantity of a lot is a multiple of 500 tonnes , the tender submitted may relate to a partial quantity of 500 tonnes or to a multiple of 500 tonnes ; see Article 14 ( 2 ) of Regulation (EEC ) No 303 / 77 . ( 7 ) The successful tenderer should send a copy of the dispatch documents to : EEC Commission Delegate , PO box 943 . Mogadiscio , Somali ;) ( telex 628 FED MOG SM). {?) The successful tender should send a copy of the dispatch documents to : EEC Commission Delegate , PO box 9514 , Dar es Salaam , Tanzania ( telex 41 353 DELCOMEUR). ( 9 ) Each offer may cover only a part-quantity of 500 tonnes as specified in the complimentary tender indicating the storage locations of the product published along with this Regulation in the 'C' series of the Official Journal of the European Communities . (' 0 ) The authorities of Mauritania indicate that the tenderer must deliver the product on board of a ship having a length of 60 m and a total weight of 5 000 tonnes and drawing 8 m in order to permit berthing alongside the quay . ( n ) The successful tenderer must send a copy of the dispatch documents to : EEC Commission Delegate , Addis Ababa , Ethiopia ( telex 21 135 DELEGEUR .